The motion by the defendant Sheldon L. Hart for a review by this court of the clerk’s taxation of costs in the appeal from the Superior Court in Hartford County is granted. The clerk is directed to amend the taxation of costs to disallow the proportionate costs for the printing of that portion of the appellee Southern New England Telephone Company’s appendix consisting of Items A, B and D and, to divide equally between the appellee Southern New England Telephone Company and the appellee Public Utilities Commission, the statutory costs.